 In theMatter of EAVENSON&LEVERINGCO.andTEXTILE WORKERS'ORGANIZINGCOMMITTEE, AFFILIATEDWITH THE C. I. O.Case No. C-93.-Decided July 26, 1938Wool Scouring,Carbonizing,andDepaintingIndustry-Settlement:Stip-ulation providing for reinstatement and preferential lists of discharged em-ployees;withdrawal of recognitionand disestablishing of company-dominatedunions-Order:entered onstipulation.Mr. Jack Davis,for the Board.Boyle c Archer,byMr. F. Morse Archer, Jr.,of Camden, N. J.,for the respondent.Mr. Alfred Udoff,of New York City, andMr. Sol Stetin,of Glou-cester, N. J., for the T. W. O. C.MissEdna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon charges and amended charges duly filed by Textile Workers'Organizing Committee, herein called the T. W. O. C., affiliated withthe Committee for Industrial Organization, the National Labor Re-lations Board, herein called the Board, by John E. Johnson, ActingRegional Director for the Fourth Region (Philadelphia, Pennsyl-vania) issued a complaint, dated April 22, 1938, against Eavenson& Levering Co., Camden, New Jersey, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent and the T. W. O. C.The complaint charged, in substance, (1) that the respondent dom-inated and interfered with the formation and administration of alabor organization known as the Independent Wool Workers' Unionand contributed support to it; (2) that the respondent discriminated8 N. L. R.B.,No. 62.602 DECISIONS AND ORDERS603in regard to the hire and tenure of employment of certain namedpersons to discourage membership in the T. W. O. C.; and (3) thatby these and other acts and conduct, the respondent interfered with,restrained, and coerced its employees in the exercise of their rightsas, guaranteed in Section 7 of the Act.An extension of time withinwhich to answer having been granted, the respondent filed an answer,dated May 18, 1938, denying that it was engaged in interstate com-merce and that it had engaged in the alleged unfair labor practices.Pursuant to notice a hearing was held at Philadelphia, Pennsyl-vania, from May 23, through June 7, 1938, before Herbert A. Lien,the Trial Examiner duly designated by the Board. The Board, therespondent, and the T. W. O. C. were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the hearing thecomplaint was amended on motion of counsel for the Board to allegethe discriminatory discharge of 60 additional employees and theformation, domination, and support by the respondent of a labororganization known as the Wool Workers' Industrial Union, LocalNo. 1.1A copy of the amended complaint, dated June 2, 1938, wasduly served upon the respondent.During the hearing the respondentand counsel for the Board entered into a stipulation concerning therespondent's business.This stipulation was made part of the recordwithout objection.On June 7, 1938, the hearing was recessed pending the approvalby the Board of a stipulation agreed upon and signed by counsel forthe Board, the respondent, and the T. W. O. C. The stipulation pro-vided for an order to be entered in the case by the Board.On June 16, 1938, the Board issued an order approving the stipula -tion and making it a part of the record, and, acting pursuant toArticle IT, Section 37, of National Labor Relations Board Rules andRegulations-Series 1, as amended, further ordered that the pro-ceeding be transferred to and continued before the Board for thepurpose of entry of a decision and order by the Board pursuant tothe provisions of the stipulation.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe-respondent is a New Jersey corporation engaged in the scour-ing, carbonizing, and depainting of wools andnoils.Its plant is inIAmended charges were duly filed by the Union. 604NATIONAL LABOR RELATIONS BOARDCamden, New Jersey, and is one of the largest of its kind in theUnited States.The respondent operates its business solely on acommission basis.The respondent furnishes its services to importers, wool merchants,and wool dealers throughout the United States and in the foreigncountries.During the year 1937 practically all the wools and noilsprocessed by the respondent were shipped to it from foreign coun-tries and States other than New Jersey.During the same periodthe respondent shipped practically all the wool and noils processedby it to points outside New Jersey.The, respondent's commissionsfor its services in 1937 totaled $896,921.19. In the same year therespondent sold waste byproducts valued at $160,442.42, most ofwhich were shipped to purchasers outside New Jersey.The principal raw materials purchased by the respondent are coal,soaps, acids, and alkalies.Practically all these raw materials, as well.asmachine repair parts and other supplies, amounting in value to$161,121 in the year 1937, were shipped to the respondent frcnn pointsoutside New Jersey.We-find that the operations of-the respondent at its plant in Cam-den, New Jersey, constitute a continuous flow of trade, traffic, andcommerce among the several States and with foreign countries.II.THE BNSISOF THE SETTLEMENTThe stipulation between counsel for the Board, the respondent,and T. W. O. C. provides :It is hereby stipulated by and between Eavenson & LeveringCo., respondent herein; Textile Workers' Organizing Committee,affiliated with the C. I. 0., a party herein ; and the NationalLabor Relations Board, that upon the record herein ,and uponthis stipulation, if approved by the National Labor RelationsBoard, an order may forthwith be entered by said Board andby the United States Circuit Court of Appeals for the ThirdCircuit, providing as follows :1.Respondent, Eavenson & Levering Co., a corporation, itsofficers, agents, successors and assigns shall cease and desist:(a)from in any manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed insection 7 of the Act ;(b) from discouraging membership in the Textile Workers' DECISIONS AND ORDERS605Organizing Committee, affiliated with the C. I. 0., or any otherlabor organization of its employees, or encouraging membershipin the Independent Wool Workers' Union and the Wool Workers'Industrial Union, Local No. 1, or any other labor organizationof its employees, by discriminating against employees in regardto hire or tenure of employment or any condition of employ-ment ;(c) from in any manner dominating or interfering with theadministration of the Independent Wool Workers' Union andtheWool Workers' Industrial Union, Local No. 1, or with theformation or administration of any other labor organization ofits employees, and from contributing aid or support to saidorganization ; from recognizing or dealing in any manner withthe Independent Wool Workers' Union or the Wool Workers'Industrial Union, Local No. 1, or any group purporting to repre-sent said organization; or from forming or maintaining anygroups or designating any individuals to act as the representa-tives of the employees for the purposes of collective bargainingrespecting any of the terms or conditions of employment;2. -It is further stipulated that the Board may order the re-spondent to take the following affirmative action to effectuate thepurposes of the National Labor Relations Act:That the respondent shall,(a) offer to each of the employees named in Exhibit "A" 2annexed hereto and made a part hereof, on or before June 13th,1938, or upon notification of approval of this stipulation by theNational Labor Relations Board, immediate and full reinstate-ment to their former positions without loss of seniority to suchextent as previously enjoyed, and without prejudice to any rightsand privileges previously enjoyed by them and which are nowenjoyed by those presently employed in like positions, and shall,upon their application in the customary manner for employmentwith respondent, so reinstate them ;(1) and place each of the employees named in Exhibit "B"annexed hereto and made a part hereof, for whom employmentis not now available, on a preferred list to be offered employmentas it arises in their former positions.(2) and place each of the employees named in Exhibit "C" 4annexed hereto and made a part hereof, for whom employmentis not now available, on a preferred. list to be offered employ-2Exhibit"A" appears as appendix A, annexed hereto'Exhibit "B"appears as appendix B, annexed hereto.Exhibit"C" appears as appendix C, annexed hereto 606-NATIONALLABOR RELATIONS BOARDmeat as it arises in their former positions, after the preferredlist referred to above as Exhibit "B" is exhausted.(b)withdraw all recognition from the IndependentWoolWorkers' Union as the representatives of its employees or anyof them for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment; and disestab-lish said Independent Wool Workers' Union and Wool Workers'Industrial Union, Local No. 1;(c) inform in writing the officers of the Independent WoolWorkers' Union and of the Wool Workers' Industrial Union,Local No. 1, that the respondent will not in any manner dealwith or recognize the associations;(d) inform all of its officials and agents, including superin-tendents, foremen and other supervisory employees that theyshall not in any manner approach employees concerning, or dis-cuss with the employees, the question of their labor affiliation, orthreaten employees in any manner because of their membershipin any labor organization in general, or the Textile Workers'Organizing Committee, affiliated with the C. I. 0., in particular ;(e) post and keep visible in a prominent place in each depart -ment of respondent's plant for a period of thirty (30) daysafter receipt, copies of the order to be entered by the NationalLabor Relations Board;(f)Respondent shall notify the Regional Director for theFourth Region, of compliance with the foregoing order withinthirty (30) days from the date of its entry by the Board.ORDERUpon the basis of the above findings of fact and stipulation andupon the entire record in the proceeding, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that Eavenson & Levering Co., Camden,New Jersey, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act ; -(b)Discouraging membership in TextileWorkers' OrganizingCommittee, affiliated with the Committee for Industrial Organiza-tion, or any other labor organization of its employees, or encourag- DECISIONS AND ORDERS607ing membership in the Independent Wool Workers' Union and theWool Workers' Industrial Union, Local No. 1, or any other labororganization of its employees, by discriminating against employeesin regard to hire or tenure of employment or any condition ofemployment;(c) In any manner dominating or interfering with the adminis-tration of the Independent Wool Workers' Union and the WoolWorkers' Industrial Union, Local No. 1, or with the formation oradministration of any other labor organization of its employees, andfrom contributing aid or support to said organization; from recog-nizing or dealing in any manner with the Independent Wool Work-ers'Union or the Wool Workers' Industrial Union, Local No. 1, orany group purporting to represent said organizations; or fromforming or maintaining any groups or designating any individualsto act as the representatives of the employees for the purposes ofcollective bargaining respecting any of the terms or conditions ofemployment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the employees listed in appendix A, annexed hereto,immediate and full reinstatement to their former positions withoutloss of seniority to such extent as previously enjoyed, and withoutprejudice to any rights or privileges enjoyed by them and which arenow enjoyed by those presently employed in like positions, andupon their application in the customary manner for employment.so reinstate them;(b)Place each of the employees listed in appendix B, annexedhereto, for whom employment is not now available, on a preferredlist to be offered employment as it arises; in their former positions;(c)Place each of the employees listed in appendix C, annexedhereto, for whom employment is not now available, on a preferredlist to be offered employment as it arises in their former positions,after the preferred list of employees named in appendix B has beenexhausted;(d)Withdraw all recognition from the Independent Wool Work-ers'Union as the representatives of its employees or any of themfor the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment; and disestablish said IndependentWool Workers' Union and Wool Workers' Industrial Union, LocalNo. 1;(e) Inform in writing the officers of the Independent Wool Work-ers'Union and of the Wool Workers' Industrial Union, Local No.1, that the respondent will not in any manner deal with or recognizethe associations; 608NATIONAL LABOR RELATIONS BOARD(f) Inform all of its officials and agents, including superintend-ents, foremen, and other supervisory employees that they shall notin any manner approach employees concerning, or discuss with em-ployees, the question of their labor affiliation, or threaten employeesin any manner because of their membership in any labor organizationin general, or in Textile Workers' Organizing Committee, affiliatedwith the Committee for Industrial Organization, in particular;(g) Post and keep visible in a prominent place in each departmentof respondent's plant, copies 'of this order for a period of thirty (30)days after service thereof;(h)Notify the Regional Director for the Fourth Region, withinthirty (30) days from the date of this order, what steps the respond-ent has taken to comply herewith.APPENDIX A1.Albert Russell2.Tony Sochanchak3.Donald Decker4.Lester Harris5.Helen Schaffer6.Mildred Chain7.Minnie Sheldon8.Nelson LaMar9.John Dobleson10. Joe Novella11.Edward De Lue12.Joseph Sweeney13.Nicholas Koss14. Stanley Debalski1.Thomas Reed2.Stanley Lezowski3.John Balcerowski4.Mike Sochanchak5.David Dillon6.Joseph Steinski7.David Trimmer8.Walter Taylor9.Roland Steward10.Arron Winefsky11.Tony Korok12. James Patiigiione15.James Miller, Jr.16.James Miller, Sr.17.Frank Sapp18. Joseph Almieda19.Winstina De Vietro20. Ivan West21.Howard Jenkins22.Albert Baj23.William Nunda24.William Klaus25.Marion Kasporowicz26.Mike Doraski27. John Wrobel28.Willard FlanaganAPPENDIX B13. John Melfi14.Edward Bekowsk15.Dale Adams16.Walter Lehman17.George Hummel, Sr.18.Michael Iannetta19.George Johnson20.William McKeone21.Benjamin Tymszuk22.William Filer23.Frank Van Horn24.George Hummel, Jr. DECISIONS AND ORDERSAPPENDIX C1.H. A. Robinson2.Bob Patterson3.Donald Call4.Frank Kelly5.Albert Catell6.Charles Tambo7.JessWilliamson8.Stanley Dare9.Wm. Prader10.George Butterworth11.R. Brade12.A. Cochrane13.C. Brunk14.C. Feldmayer15.G. Dawson16.Robert Fritz17.F.Hojnowski18.T. Hastie19.W. Hastie20.R. Hasson21.George Hess22.J.Kenney23.G. Knecht24.Win. Large25.Ed Mutzer26.Al Laurie27.R. Odorisi28.W. Oldham29. Joe Roseberry30.Frank Sendek31.F. Siritovich32.C. Schmidt33.Frank Trimmer34.S.Unook35.W. Vanderstraeten36. J. Varley37.L.Williams38.C.Watson39.W. Brennan40. J. Kander41.D. Flynn42.W. Nelson43.A. Lorenz44.J.McClay45.A. Murphy46.H. Kirkpatrick47.A. Mortimer48.F. Rescigno49. J. Baker50. S. Beebe51.M. Bender52. Sam Bradfor i53.P. Brown54.Don Harris.609